DETAILED ACTION
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal terminology “means”.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se, 
The specification defines a “computer readable medium” as “portable memory” (page 16, lines 1-3 and page 24, lines 19-21), which is only an example of computer readable media and is therefore non-limiting.  In the broadest reasonable interpretation of the claim, there is a possibility that the computer readable medium can include a transitory signal, which is non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed 

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Judge et al. (USPN 10,333,824).
Regarding claim 1, Judge teaches a terminal used as a terminal in a plurality of terminals in a system including the plurality of terminals that communicate with each other and a plurality of relay apparatuses [Fig. 1], comprising: measurement means configured to measure a delay time between the terminal and each relay apparatus of the plurality of relay apparatuses [Col. 14, lines 1-6, measures packet delay between user devices which are terminals and relays]; selection means configured to select a relay apparatus from the plurality of relay apparatuses based on the delay time measured by the measurement means [Col. 14, lines 1-6, selects appropriate relay based on the delay measurement results]; and communication means configured to perform communication with another terminal via the relay apparatus [Col. 6, lines 65 – Col. 7, line 10, communication is done between two devices using relays as shown in Fig. 1].
Regarding claim 2, Judge teaches a terminal used as a terminal in a plurality of terminals in a system including the plurality of terminals that communicate with each other and a plurality of relay apparatuses [Fig. 1], comprising: acquisition means configured to acquire addresses of the plurality of relay 
Regarding claim 3, Judge teaches transmitting a connection request to each relay apparatus, measures the delay time by receiving a connection response from the relay apparatus, and obtains the relay address from the connection response [Col. 3, line 64 – Col. 4, line 50].
Regarding claim 4, Judge teaches a terminal used as a first terminal that selects a relay apparatus used for communication between the first terminal and a second terminal in a plurality of terminals in a system including a plurality of terminals that 
Regarding claim 5, Judge teaches a communication method executed by a terminal used as a terminal in a plurality of terminals in a system including the plurality of terminals that communicate with each other and a plurality of relay apparatuses, comprising: a measurement step of measuring a delay time between the terminal and each relay apparatus of the plurality of relay apparatuses [Col. 14, lines 1-6]; a selection step of selecting a relay apparatus from the plurality of relay 
Regarding claims 6 and 10-12, Judge teaches computer-readable recording medium storing a program that causes a computer to function as each means in the terminal as claimed in claims 1, 7, 2 and 4 [Col. 14, lines 10-38].
Regarding claim 7, Judge teaches a relay apparatus selection apparatus that selects a relay apparatus used for communication between a first terminal and a second terminal in a plurality of terminals in a system including a plurality of terminals that communicate with each other and a plurality of relay apparatuses comprising: acquisition means configured to acquire a delay time between the first terminal and each relay apparatus of the plurality of relay apparatuses, and a delay time between the second terminal and each relay apparatus of the plurality of relay apparatuses [Col. 14, lines 1-6]; selection means configured to select a relay apparatus used for communication between the first terminal and the second terminal based on the delay time between the first terminal and each relay apparatus, the delay time between the second terminal and each relay 4Docket No. 515485USapparatus, and delay times being held beforehand between relay apparatuses of each pair of relay apparatuses in 
Regarding claim 8, Judge teaches selecting a relay apparatus for which a sum of delay times between the first terminal and the second terminal is the smallest based on the delay time between the first terminal and each relay apparatus, the delay time between the second terminal and each relay apparatus, and the delay times between relay apparatuses of each pair [Col. 5, lines 38-55].
Regarding claim 9, Judge teaches a relay apparatus selection method executed by a relay apparatus selection apparatus that selects a relay apparatus used for communication between a first terminal and a second terminal in a plurality of terminals, in a system including a plurality of terminals that communicate with each other and a plurality of relay apparatuses comprising: an acquisition step of acquiring a delay time between the first terminal and each relay apparatus of the plurality of relay apparatuses, and a delay time between the second terminal and each relay apparatus of the plurality of relay apparatuses [Col. 14, lines 1-6]; a selection step of selecting a relay apparatus used for communication between the first terminal and the second terminal based on the delay time .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitayama et al. (USPN 8,953,645) teaches a start node generates a time synchronization frame of outbound path direction and transmits generated time synchronization frame of outbound path direction.  A end point node generates time synchronization frame of homeward direction and transmits generated time synchronization frame of homeward direction.
Yoshida et al. (USPN 7,720,000) teaches constructing a route in the ad hoc network using the information related to the transmission error rate of the data links and acquiring the information related to the connection relation of data links between the relay apparatuses and the information related to the 
Kiyoto et al. (USPN 7,522,591) teaches the session relay apparatus analyses a session control message to detect peer-to-peer (P2P) communication start, and acquires data related to P2P communication packet communicated on session.  The relay apparatus generates a P2P communication policy based on the acquired information and searches out a compatible edge node to deliver the policy.
Nishiguchi et al. (USPN 7,225,261) teaches a service providing apparatus is accessed for a service from a terminal through a relay device to provide service to the terminal through the relay device.  The connection between the service providing apparatus and the relay device is maintained and specified by a global Internet protocol (IP) address on the Internet.
Tanigawa et al. (USPN 6,483,835) teaches different communication terminals are connected to different networks through separate relays.  The communication demand from the primary terminal is received through specific relay.  Based on the demand, the relays located near the secondary terminal are recognized.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 
/Chandrahas B Patel/Primary Examiner, Art Unit 2464